Citation Nr: 0208549	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  95-40 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of an injury to the right thumb and wrist, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO denied the 
appellant's claim for an evaluation in excess of 10 percent 
for service-connected residuals of a right thumb and wrist 
injury.  In July 1997 and December 1998, the Board remanded 
this case for additional development of the record.  


FINDINGS OF FACT

1.  The appellant's service-connected residuals of an injury 
to the right thumb and wrist are manifested by well-healed 
scars of the right wrist, thumb touching tips of finger, good 
grasping, right wrist dorsiflexion of 64 degrees, and right 
wrist plantar flexion to 75 degrees.  

2.  The appellant's service-connected residuals of an injury 
to the right thumb and wrist are not manifested by evidence 
of objective painful motion, functional loss due to pain, or 
impairment of the peripheral nerves.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of an injury to the right thumb 
and wrist are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, 4.118, Diagnostic Codes 5214, 5215, 5224, 7803 
to 7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant's claim is one for an increased evaluation, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

The Board previously noted, in its July 1997 remand, that the 
appellant had argued for an increased evaluation, but had 
testified at a July 1996 hearing that he had experienced no 
increase in symptomatology and was satisfied with the 10 
percent evaluation.  The Board directed in that remand and in 
the December 1998 remand that the RO ask the appellant to 
state whether he would continue his appeal.  In a June 1999 
statement, the appellant responded to the RO, indicated that 
he would continue his appeal with respect to this issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a November 1995 statement of the case and 
February 1997, July 1998, and November 1999 supplemental 
statements of the case, which together listed the evidence 
considered, the legal criteria for evaluating the severity of 
the disability, and the analysis of the facts as applied to 
that criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the claim. 
The Board concludes from these actions that VA has informed 
the appellant of the type of information and evidence 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his July 1995 claim, the appellant stated that he had 
received medical care for his disability from the Birmingham 
VA Medical Center (VAMC) since 1980.  Records from that 
facility were received in August 1995.  The appellant also 
indicated that he received treatment from Baptist Medical 
Center in Birmingham; records from that facility were 
received in February 1996.  
The July 1997 Board remand directed that the RO ask the 
appellant for the names of private or VA health care 
providers, so that VA could assist him in obtain records 
relevant to that treatment.  The RO asked for that 
information by an August 1997 letter, without response from 
the appellant.  The Board's December 1998 remand again 
directed that the RO ask the appellant for information as to 
his health care providers, which the RO did by a February 
1999 letter.  The appellant responded in a June 1999 
statement that he had received treatment in January and March 
1999 from the Birmingham VAMC.  Records from that facility 
were received in September 1999.  The Board concludes that VA 
has undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  In response to the Board's July 
1997 and December 1998 remands, the RO afforded the appellant 
a VA peripheral nerves examination in June 1998, and VA 
orthopedic and neurologic examinations in October 1999.  The 
Board concludes that VA has complied with the necessary-
examination requirement of the VCAA.

The Board acknowledges that the appellant is entitlement to 
compliance with the Board's remand directives, see Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  The June 1998 and 
October 1999 VA examinations evaluated the severity of the 
disability, including the range of motion of the right hand, 
but did not specifically and explicitly address the presence 
or absence of ankylosis - which is an alternative criterion 
for an increased evaluation.  The Board also notes that the 
directives of the July 1997 and December 1998 remands 
requested comment from the VA examiners about the presence of 
ankylosis of the right thumb or any other digit.  Ankylosis 
is immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Dorland's Illustrated Medical 
Dictionary 82 (26th ed. 1981).  The reporting of the range of 
motion of the joint as anything other than immobility would 
necessarily imply that the joint was not ankylosed.  
Consequently, the reported range of motion, even in the 
absence of specific comment on this point, satisfies the 
Board's instruction that the examiner note whether the right 
thumb or other digit was ankylosed. 

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

Service connection was established for a scar to the right 
wrist and hand by a February 1974 rating decision, following 
an in-service injury.  The disability was assigned a 
noncompensable evaluation.  The RO, in an April 1978 rating 
decision, recharacterized the disability as limitation of 
motion of the right thumb as a residual of wrist and thumb 
injury and assigned a 10 percent evaluation.  In July 1995, 
the appellant filed this claim seeking an evaluation in 
excess of 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., pt. 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The claims file includes records from Baptist Medical Center, 
which do not discuss symptomatology affecting the right hand 
or wrist.  The record also includes VA treatment records from 
July 1994 to August 1995, and from January to March 1999, 
which also do not include reference to the disability.  The 
evidence of record that does discuss the severity of the 
disability is the October 1999 VA orthopedic and neurologic 
examinations.  These examination findings must be applied 
against the potentially applicable diagnostic criteria.  

The currently assigned 10 percent evaluation is based on the 
criteria of Diagnostic Code 5224, for ankylosis of the right 
thumb, where unfavorable ankylosis would support a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a (2001).  The October 1999 
VA examinations are silent as to any ankylosis of the right 
thumb.  The hand, thumb, and fingers examination that month 
indicated that the thumb touched the tips of the fingers and 
that the appellant could grasp objects, thereby illustrating 
that the right thumb is not ankylosed.  Therefore, an 
evaluation in excess of 10 percent under Diagnostic Code 5224 
is not warranted.  

An increased evaluation might also be assigned under 
alternative diagnostic criteria.  Neither the criteria of 
Diagnostic Code 7803, for superficial and poorly nourished 
scars with repeated ulceration, nor the criteria of 
Diagnostic Code 7804, for superficial scars that are tender 
and painful on objective demonstration, provide for a 
schedular evaluation greater than the currently assigned 10 
percent evaluation.  See 38 C.F.R. § 4.118 (2001).  However, 
separate ratings may be assigned for two or more disabilities 
resulting from a disease or injury, under different 
diagnostic criteria, where none of the symptoms of any one 
disability are duplicative or overlapping of the symptoms of 
other disabilities.  Esteban v. Brown, 6 Vet. App. 259, 260-
62 (1994).  Compare 38 C.F.R. § 4.14 (2001) (evaluation of 
same disability or manifestation under various diagnoses is 
to be avoided).  VA examinations in October 1999 indicated 
that the scar was well healed and was not poorly nourished, 
tender, or painful, or characterized by repeated ulceration.  
As these findings do not correspond to the criteria for a 
compensable evaluation under Diagnostic Codes 7803 or 7804, a 
separate rating under this criteria is precluded.  

An increased evaluation might be warranted pursuant to 
Diagnostic Code 7805, for other scars, which are to be rated 
on limitation of function of part affected.  See 38 C.F.R. 
§ 4.118 (2001).  Under Diagnostic Code 5215, for limitation 
of motion of the wrist, dorsiflexion less than 15 degrees and 
palmar flexion limited in line with the forearm warrant no 
more than the currently assigned 10 percent evaluation.  See 
38 C.F.R. § 4.71a (2001).  A separate rating may be assigned, 
though, if none of the symptoms are duplicative or overlap 
other symptoms of the disability.  Esteban, 6 Vet. App. at 
259.  VA examinations in October 1999 indicated that 
dorsiflexion of the right wrist was 64 degrees (with normal 
dorsiflexion being from zero to 70 degrees), which does not 
illustrate dorsiflexion less than 15 degrees.  The 
examinations also showed palmar flexion of the right wrist at 
75 degrees (with normal palmar flexion from zero to 80 
degrees).  This finding does not correspond to palmar flexion 
being in line with the forearm.  As neither measurement of 
wrist motion corresponds to the requirements, a separate 
evaluation cannot be established under the criteria of 
Diagnostic Code 5215.  

Therefore, the analysis must look at the criteria of 
Diagnostic Code 5214 for ankylosis of the wrist, where the 
minimal compensable evaluation is 30 percent for the wrist of 
the major extremity with favorable ankylosis in 20 to 30 
degrees dorsiflexion.  Id.  VA examinations in October 1999 
showed the appellant to be right handed, and did not indicate 
that the appellant's disability was manifested by right wrist 
ankylosis.  Indeed, the October 1999 VA orthopedic 
examination specifically measured the range of motion of the 
right wrist, thereby impliedly documenting the lack of any 
ankylosis associated with the right wrist.  Therefore, as 
there is no evidence that the appellant's right wrist is 
ankylosed, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5214.  

Because the criteria for Diagnostic Codes 5214, 5215, and 
5224 provided for compensation based upon limitation of 
motion, an increase in the assigned evaluation may be 
warranted based on pain and limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The VA examinations in October 1999 indicated that 
the right wrist loss of motion, but no loss of function due 
to pain, thereby precluding an increased evaluation under 
this criteria.  

Based on the analysis above, it is the determination of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for service-connected 
residuals of an injury to the right thumb and wrist.  


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of an injury to the right thumb and wrist is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

